{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Gunnell, 132 Ohio St.3d 442, 2012-Ohio-3236, 973 N.E.2d 243.
O’Connor, C.J., and Pfeifer, Lanzinger, and McGee Brown, JJ., concur.
D. Andrew Wilson, Clark County Prosecuting Attorney, and Andrew Picek, Assistant Prosecuting Attorney, for appellant.
Murr, Compton, Claypool & Macbeth and Charles M. Blue, for appellee.
Lundberg Stratton, O’Donnell, and Cupp, JJ., dissent for the reasons stated in the dissenting opinion in State v. Gunnell, 132 Ohio St.3d 442, 2012-Ohio-3236, 973 N.E.2d 243.